Name: Commission Regulation (EC) No 1156/94 of 20 May 1994 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries
 Type: Regulation
 Subject Matter: food technology;  marketing;  prices;  foodstuff;  Europe
 Date Published: nan

 21 . 5. 94 Official Journal of the European Communities No L 129/7 COMMISSION REGULATION (EC) No 1156/94 of 20 May 1994 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries THE COMMISSION OF THE EUROPEAN COMMUNITIES, the normal market price for dried grapes and the selling price fixed by this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from Fruit and Vegetables, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables ('), as amended by Regulation (EEC) No 2202/90 (2), and in particular Article 6 (2) thereof, HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EEC) No 913/89 of 10 April 1989 on the sale of unprocessed dried grapes by storage agencies for the manufacture of alco ­ hol (3), and in particular Article 5 thereof, Article 1 1 . The storage agency referred to in the Annex shall proceed to the sale of approximately 19 tonnes of sultanas from the 1991 harvest, in accordance with Regulations (EEC) No 626/85 and (EEC) No 913/89 at a price of ECU 8,3 per 100 kilograms net. 2. The processing security referred to in Article 2 (2) of Regulation (EEC) No 913/89 shall be ECU 7,77 per 100 kilograms net. Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (4), as last amended by Regulation (EEC) No 3601 /90 (*), provides that products intended for specific uses shall be sold at prices fixed in advance or determined by an invitation to tender ; Whereas the aforementioned Commission Regulation (EEC) No 913/89 provides that unprocessed dried grapes may be sold at a price fixed in advance to distillation industries ; Article 2 1 . Purchase applications must be lodged in writing with the storage agency at the headquarters of the YDAGEP, 241 Acharnon Street, Athens, hereinafter referred to as the 'competent authority'. 2. Details of quantities and storage locations may be obtained by interested parties at the address given in the Annex. Whereas a storage agency is holding roughly 19 tonnes of unprocessed dried grapes from the 1991 harvest ; whereas these products cannot find outlets for direct human consumption ; whereas the products should be offered to the distillation industries ; Whereas the selling price should be fixed in such a way that disturbance of the Community market in alcohol and spirituous beverages is avoided ; Article 3 The storage agency shall notify the competent authority on a daily basis of the applications and quantities deemed acceptable under Article 8 ( 1 ) of Regulation (EEC) No 626/85. For this purpose, the said authority shall approve the purchase applications before acceptance.Whereas the amount of the processing security provided for in Article 2 (2) of Regulation (EEC) No 913/89 should be fixed, taking into consideration the difference between Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 119, 11 . 5. 1990, p. 74. (2) OJ No L 201 , 31 . 7. 1990, p. 4 . O OJ No L 97, 11 . 4. 1989, p. 5 . (4) OJ No L 72, 13. 3 . 1985, p. 7 . O OJ No L 350, 14. 12. 1990, p. 54 . No L 129/8 Official Journal of the European Communities 21 . 5. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1994 . For the Commission Rene STEICHEN Member of the Commission ANNEX The storage agency referred to in Article 1 of this Regulation Enosis Georgicon Sineterismon Iracliou Crete , Iraclio Crete , Greece.